Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a method of treating a lung comprising discharging a media including a thermoplastic shell enclosing an expandable liquid hydrocarbon and after discharge of the media into the airway, the liquid hydrocarbon within each shell increases a pressure within the shell in combination with the other limitations of the independent claims. 
The closest prior art of record is Soltesz et al. (US 2006/0135947) in view of Bell et al. (US 2004/0091543). Soltesz discloses a method of treating a lung ([0010]), comprising: discharging a media (46) into the airway (152) through a catheter ([0073]), the media being configured to expand in and occlude the airway and occlude the airway after being discharged from the catheter ([0073]; [0074]), wherein the media includes a thermoplastic shell (286; [0084]) enclosing an expandable material (282); wherein the shell expands via a force applied by the expandable material and the shell remains substantially intact after expansion of the media (Figure 5B; [0074]). Bell teaches a method of treating a lung ([0088]), comprising discharging a media (22) into the airway (26) through the catheter (27; [0088]), the media being configured to expand in the airway and occlude the airway after being discharged from the catheter (Figures 3-3C; [0065], [0071]), the media includes a shell (Figures 19) that increases in temperature and softens when discharged in the airway allowing the shell to easily deform and provide a tight seal against the inner walls of the airway ([0045]). However, neither Soltesz nor Bell discloses that the expandable material within the shell is a liquid hydrocarbon that increases a pressure within the shell. A modification of either Soltesz or Bell to include that the expandable material within the shell is a liquid hydrocarbon would require altering the way that the methods of Soltesz and Bell were designed to function, and there is no motivation to suggest such a modification. Thus, for at least the forgoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.